Order so far as appealed from reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the plaintiff, however, to plead over witlnn twenty days upon payment of the costs as herein allowed. Memorandum: In tMs action in equity to reform a written contract the complaint alleges, in substance, and as a conclusion, that defendant fraudulently stated to plaintiff that the legal effect of the contract as drawn was to charge defendant with the responsibility of paying certain notes, contrary to the plam provisions of the contract. The complaint fails to allege the facts upon wMch the conclusion is based, and fails to allege that plaintiff relied on defendant’s fraudulent representation. We do not believe that, under tMs complaint, plaintiff could show that defendant misread the contract to him and otherwise deceived him. Even though it be conceded that a mistake of law, fraudulently induced by defendant, might, m some circumstances, call for the relief sought (Baird v. Erie R. R. Co., 210 N. Y. 225), still the eomplamt should allege the facts from wMch the conclusion of fraud is drawn. All concur. (The order *854denies a motion for judgment on the pleadings in an action to reform a contract. Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.